DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, it is not clear if the measured “longitudinal thermal conductivity KY” that is recited in line 12 is referring to the longitudinal thermal conductivity KY that is recited in line 3; and it is not clear between what elements the distance “D” is referring to, and what elements the lengths “L” are referring to in lines 21-22. 
In claim 4, there is lack of antecedent basis in the claim for “the estimated value” of the transverse thermal conductivity, as recited in line 3.
 In claim 9, there is lack of antecedent basis in the claim for “the temperature rise ΔTS of the substrate” in line 4; and it is not clear if the temperature rise “ΔT” of the metal strips, as recited in lines 4-5, is referring to the temperature rise of each of the metal strips or the combination of the metal strips.
In claim 10, it is not clear between what elements the distance “D” is referring to, and what elements the lengths “L” are referring to in lines 5; --that-- should be added after “method” in line 7; “a substrate is” should be changed to, e.g., --and a substrate that is-- in lines 7-8; “an” should be changed to --a-- in line 11; there is lack of antecedent basis in the claim for “the first differential amplifier” in lines 14-15; it is not clear which of the “pins” recited in line 6 is being referred to by “the pin” of the first metal strip or the second metal strip recited in lines 16 and 21 (the term “pins” recited in line 6 appears to state that there are more than one pin for each of the first and second metal strips); there is lack of antecedent basis in the claim for “the second differential amplifier” in lines 17-18; “the thickness” should be changed to --a thickness-- in line 27; “KY” and its definition recited in lines 31-33 are not in the formula recited in line 29; “Py” recited in the formula in line 29 is not defined in the claim; there is lack of antecedent basis in the claim for “the longitudinal direction” in line 37; and there is lack of antecedent basis in the claim for “the length direction” in line 39.
Claims 2, 3, 5-8, 11, and 12 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for measuring a transverse thermal conductivity of a thin film, comprising depositing the first metal strip on a surface of the sample, enabling the first metal strip and the second metal strip to be parallel to each other, a distance to be D and a lengths L to be equal, and enabling a line width of the second metal strip to be larger than a line width of the first metal strip; and setting the transverse direction to be a direction in which the surface of the thin film to be measured is perpendicular to a length direction of the first metal strip; and calculating the transverse thermal conductivity Kx of the thin film to be measured with a thickness of d according to the claimed formula (claim 1).
A device for measuring the transverse thermal conductivity of a thin film, comprising a first metal strip and a second metal strip which are deposited on a surface of a thin film to be measured, wherein the first metal strip and the second metal strip are parallel to each other, a distance is D, a lengths L are equal, and a line width of the second metal strip is larger than a line width of the first metal strip; wherein the data processing controller is used for calculating the transverse thermal conductivity Kx of the thin film to be measured with the thickness of d according to the claimed formula (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
7/31/21